Citation Nr: 1433733	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-30 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral leg disorder.
 
3.  Entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981n through May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted service connection for bilateral pes planus, effective from June 17, 2009, with a non-compensable (zero percent) initial disability rating, and denied service connection for a bilateral knee disorder, bilateral leg disorder, bilateral ankle disorder, and bilateral hearing loss.  The Veteran perfected a timely appeal in which he asserts entitlement to a higher initial disability rating for his pes planus disability and asserts ongoing disagreement with the RO's denials of the other service connection claims.

In May 2012, the RO issued a new rating decision granting a higher 10 percent initial disability rating for bilateral pes planus, also effective from June 17, 2009.  The Veteran has not expressed satisfaction with the partial grant afforded by the RO.  As such, the Board presumes that the Veteran is seeking the maximum available benefit for his pes planus and therefore maintains jurisdiction over the issue concerning the initial disability rating assigned for that disability.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board notes that the issues on appeal were adjudicated by the RO again, among other issues, in a November 2013 rating decision.  No additional benefits were awarded by the RO at that time.

In his July 2010 substantive appeal, the Veteran requested that a Board hearing be scheduled in this matter.  In October 2010, however, he notified VA that he wished to withdraw his hearing request.  Neither the Veteran nor his representative has made a renewed request for a hearing.

The issues of the Veteran's entitlement to service connection for a bilateral knee disorder, bilateral leg disorder, and a bilateral ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran does not have disabling hearing loss in his right ear.

2.  The Veteran has disabling hearing loss in his left ear, however, such hearing loss has not been shown as having been sustained during active duty service or resulting from an injury or illness sustained during service, to include acoustic trauma.

3.  For all periods relevant to this appeal, the Veteran's bilateral pes planus has been moderate in severity and has been manifested by pain, plantar fasciitis, mild hallux valgus of the great toes, bunions, heel spurs, and Achilles tendonitis in the left foot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for bilateral pes planus have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5276 and 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A July 2009 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for service connection for hearing loss.  Consistent with Dingess, this letter included notice of the process by which VA assigns disability ratings and effective dates.  Subsequently, the Veteran's claims were adjudicated in the RO's December 2009 rating decision. 

Insofar as the notice requirements concerning the Veteran's appeal for a higher initial disability rating for pes planus, the July 2009 letter also provided notice as to the information and evidence necessary for substantiating his claim for service connection for bilateral fallen arches.  Such notice would also apply to the "downstream" issue of entitlement to a higher initial disability rating.  In that regard, the United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided for the issues adjudicated here by the Board was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His claims submissions, VA treatment records, and identified and pertinent private treatment records have been obtained and associated with the record.  A VA audiology examination of the Veteran's hearing was conducted in October 2009.  Separate VA examinations of the Veteran's feet were performed in October 2009 and May 2011, and, an addendum opinion to the VA examiner's May 2011 report is also associated with the record.  Notably, the record shows that the Veteran was scheduled to undergo a re-examination of his feet in October 2013; however, the Veteran did not report to the scheduled examination.  Neither the Veteran nor his representative has provided any cause for his failure to appear for the examination, nor have they requested that a new examination of his feet be scheduled.  Under the circumstances, the Board is not obliged to remand this matter to schedule another examination of the Veteran's feet, but rather, will proceed to adjudicate his claim in relation to his pes planus based upon the evidence currently of record.  With respect to the examinations performed in October 2009 and May 2011, the Board finds that those examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's hearing loss and the extent of the Veteran's pes planus disability in light of the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for Bilateral Hearing Loss

In his claims submissions, the Veteran alleges that he has current hearing loss in both ears which was caused by acoustic trauma sustained during basic training.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  To the extent that the evidence suggests that the Veteran has experienced some degree of hearing loss that is sensorineural in nature, the Board will consider whether service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is warranted.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 38 C.F.R. § 3.303(b).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In addition to the basic service connection principles outlined above, where service connection for hearing loss is at issue, hearing loss is not considered a disability (and hence, service connection may not be granted) unless the hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the evidence shows that the Veteran does have disabling hearing loss in his left ear, but not in his right ear.  In that regard, the only post-service audiometric testing that is of record was performed during an October 2009 VA examination.  This testing revealed 100 percent speech recognition ability in both ears as well as the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
10
15
LEFT
10
20
15
10
50

As the evidence does not show disabling hearing loss in the Veteran's right ear, as defined under 38 C.F.R. § 3.385, service connection may not be granted for the claimed hearing loss in the right ear.  With regard to the Veteran's left ear hearing loss, the Veteran's claim for service connection turns upon a determination as to whether such hearing loss was sustained during service, or was caused by an injury or illness sustained during service.

The service treatment records show that the Veteran did not have any pre-service history of left ear hearing loss.  During his February 1981 enlistment examination, he expressly denied having any history of any hearing loss or other ear-related medical issues prior to service.  Indeed, a clinical medical examination revealed no abnormalities of the ears.  Audiometric testing performed at that time revealed normal pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
5
5
5
5

Notably, a separation examination report is not included among the service department records.  The Board observes that there is no indication either from the RO, service department, or the National Personnel Records Center that the service department records associated with the claims file are incomplete.  Neither the Veteran not his representative has produced a separation examination report, nor have they provided any information as to its whereabouts.  Indeed, neither the Veteran nor his representative has indicated that he did in fact undergo a separation examination.  Under the circumstances, it would appear that the Veteran simply did not receive a separation examination prior to being separated from service.

As noted, the post-service treatment records contain only one audiometric study, which was performed during the Veteran's October 2009 VA examination.  Although the claims file contains records for VA and private treatment received by the Veteran from 1990 through March of 2014, none of these records pertain to any complaints, treatment, or diagnoses pertinent to the Veteran's hearing.

During the October 2009 VA examination, the Veteran again alleged that he sustained acoustic trauma during service from explosions and gunfire.  He also reported post-service occupational acoustic trauma from factory noise (the Veteran had work experience as an assembly line worker) and recreational acoustic noise from hunting.  As noted above, audiometric testing indicated disabling hearing loss in the Veteran's left ear.  On review of the claims file, however, the examiner stated that, in the absence of any information as to the Veteran's hearing ability at the time of his separation from service, she would be required to resort to speculation in order to provide a definitive opinion as to whether any demonstrated hearing loss was a result of the Veteran's active duty service.

In Jones v. Shinseki, 23 Vet. App. 382, 387 (2010), the Court stated that VA is not required to proceed through multiple iterations of repetitive medical examinations until it has obtained a conclusive opinion or formally declares that further examinations would be futile.  It must be clear, however, from some combination of the examiner's opinion and the Board's analysis of the record, that the examiner has not invoked the phrase "without resort to mere speculation" as a substitute for full consideration of all pertinent and available medical facts.  Id.  The Court prescribed that such a standard requires that the examiner's assessment be made after all due diligence has been exercised in seeking relevant medical information that may have bearing on the requested opinion.  Id. at 389.  Although a bald statement by the examiner that it would be speculative to render an opinion as to etiology or diagnosis is fraught with ambiguity, the Board may rely on an examiner's conclusion that an opinion would be speculative if such an opinion is supported by an explanation of the basis for such an opinion or is otherwise apparent in the Board's review of the evidence.  Id. at 390.  VA must also ensure that it is clear, from either the examiner's statements or the Board decision, that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id. (quoting Daves v. Nicholson, 21 Vet. App. 246 (2007)).  Thus, the examiner's use of the phrase "without resort to mere speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Finally, the examiner should clearly identify precisely which facts cannot be determined.

Here, the examiner has identified expressly that the absence of information as to the extent of the Veteran's hearing at the time of his separation from service frustrates her ability to determine whether current left ear hearing loss was sustained during or as a result of the Veteran's active duty.  Indeed, the service department records do not include a separation examination report or any audiometric data other than those set forth in the Veteran's enlistment examination report.  As noted above, there is no indication in the record that the associated service department records are incomplete.  In conjunction with the same, the Board observes that the Veteran does not allege expressly that his hearing loss began during service.  Rather, he has alleged simply that he sustained acoustic trauma during basic training and that he now has hearing loss which he believes is attributable to that purported acoustic trauma.  In that regard the evidence does not indicate exactly when the Veteran's hearing loss began.  Additionally, the Veteran has acknowledged that he has sustained some degree of acoustic trauma since leaving the service.

Overall, the Board is satisfied that all reasonable efforts have been made to procure necessary information and evidence, and, that the October 2009 VA examiner considered all of the pertinent information and evidence before determining that an opinion as to whether the Veteran's hearing loss is related to his active duty service would be speculative.  In conjunction with the same, the Board finds that the examiner's reasoning as to why an etiology opinion as to the Veteran's left ear hearing loss is supported by, and consistent with, the other evidence in the record.  In sum, an opinion as to the existence of an etiological relationship between the Veteran's left ear hearing loss and his active duty service would be speculative at best.  A medical opinion that is based on speculation, without supporting clinical evidence, does not provide the required degree of medical certainty and would be of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  As such, based upon the state of the current evidence, service connection for the Veteran's left ear hearing loss may not be granted.

As the preponderance of the evidence is also against the Veteran's claim for service connection for bilateral hearing loss, this claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

III.  Disability Rating for Bilateral Pes Planus

As noted above, the RO's December 2009 rating decision granted service connection for bilateral pes planus, and assigned a non-compensable (zero percent) initial disability rating.  Based upon additional evidence, the RO later issued a May 2012 rating decision which granted a higher 10 percent initial disability rating encompassing the entire appeal period.

Throughout the course of the appeal period, the Veteran's bilateral pes planus was rated in accordance with the criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  Under DC 5276, which is applied for disabilities resulting from acquired flatfoot, a 10 percent disability rating is assigned for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent disability rating is warranted for severe bilateral involvement, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, etc.  A 50 percent disability rating is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276 (2013).

Consistent with Schafrath, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that potentially applicable criteria for rating the Veteran's pes planus are available under 38 C.F.R. § 4.71, DC 5284.

Under DC 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Moderately severe foot injuries are assigned a 20 percent disability rating.  Severe foot injuries are assigned a 30 percent disability rating.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.

The Board observes that words such as "moderate," "severe," and "pronounced," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board also notes that still additional rating criteria for foot disabilities are also provided under DC 5277 (for bilateral weak foot), DC 5278 (for acquired pes cavus or claw foot), DC 5279 (for anterior metatarsalgia or Morton's disease), DC 5280 (for hallux valgus), DC 5281 (for hallux rigidus), DC 5282 (for hammer toes), and DC 5283 (for malunion or nonunion of the tarsal or metatarsal bones).  Nonetheless, as the evidence does not demonstrate the presence of such disorders as weak foot, pes cavus, anterior metatarsalgia or Morton's disease, hallux rigidus, hammer toes, and malunion or nonunion of the tarsal or metatarsal bones, DCs 5277, 5278, 5279, 5281, 5282, and 5283 are not applicable in this case.  As discussed more fully below, the evidence does indicate the presence of some degree of hallux valgus, and as such, DC 5280 may be applied.  Nonetheless, the Board observes that the criteria under DC 5280 do not provide for a disability rating higher than 10 percent.  Accordingly, DC 5280 does not assist the Veteran in obtaining a rating higher than the 10 percent initial disability rating that has already been assigned.

The pertinent evidence in this case includes an October 2009 VA examination of the Veteran's feet.  At that time, the Veteran reported that he had been experiencing ongoing foot pain and stated that he wore arch supports in his shoes.  He denied having any flare-ups of his reported symptoms.  Occupationally, he reported that he previously worked as a temporary assembly line worker, but that he had not worked since September 2009, apparently because his period of temporary employment had run its course.  In that regard, the Veteran stated expressly that he was able to work despite the pain symptoms in his feet.  He denied needing crutches or other assistive devices for ambulation.

During examination of the feet, the Veteran demonstrated a normal gait.  Pes planus was noted in both feet.  Nonetheless, the Achilles were aligned and there was no evidence of abnormal weight bearing.  Demonstrated dorsiflexion and plantar flexion of the toes was to 20 degrees and were pain free (parenthetically, the Board notes that full ankle motion includes dorsiflexion to 20 degrees).  Repetitive motion was not productive of any additional manifestations or loss of motion.  Circulation was normal in both feet.  X-rays of the feet revealed mild hallux valgus bilaterally and a small plantar calcaneal spur on the right; however, no arthritic changes were seen.

During VA treatment in January 2011, the Veteran continued to report foot pain.  A musculoskeletal examination indicated the presence of pes planus that was characterized as being "mild."  During follow-up treatment for his feet later that month, the Veteran reported pain in his arches.  He was diagnosed additionally, with pes plano valgus and plantar fasciitis.

During a VA examination in May 2011, the Veteran stated that he was still using arch supports but without any lasting benefit.  He reported that he was able to perform his activities of daily living and continued to deny having any flare-ups.  Contrary to statements made during the prior 2009 examination, the Veteran reported at that time that fatigue and lack of endurance in his feet caused him to be unable to "hold up to the job" of his previous temporary occupation as an assembly line worker.

On examination, the Veteran again demonstrated a normal gait.  Hallux valgus was seen in the right foot with a bunion measuring two centimeters by two centimeters.  He was still able to dorsiflex his toes fully to 20 degrees with full extension.  Again, there was no evidence of abnormal weightbearing.  The Achilles was aligned.  Circulation was normal.  The same findings are noted with respect to the Veteran's left foot.  Repetitive motion of both feet did not reveal any additional manifestations or loss of motion.  The examiner confirmed the diagnoses of pes planus in both feet and noted that hallux valgus in both feet was "mild."  In terms of impairment of function, the examiner characterized the severity of the Veteran's impairment due to his pes planus as being "moderate."  Although the claims file was not reviewed prior to the May 2011 examination, the claims file was subsequently made available to the examiner.  In a December 2011 addendum, the examiner expressed that a review of the claims file did not cause him to change any of the opinions or findings stated in the May 2011 examination report.

Private treatment records from Parkland Hospital show that the Veteran was seen fairly frequently at that facility, but was seen only intermittently for complaints related to his flat feet.  Notably, x-rays of both feet taken in June 2011 were normal.  

In March 2012, the Veteran returned for VA treatment, complaining of increased left foot pain.  He reported for treatment while walking on crutches.  An examination of the left foot revealed the presence of edema at the dorsal lateral aspect of the left foot and over the posterior left heel and lower one third of the left leg.  Pain was reported during dorsiflexion and inversion of the left foot, however, there is no indication that motion was limited.  Again, pes planus and hallux limitus was observed in both feet.  X-rays of the left foot revealed a small spur at the attachment of the Achilles tendon and soft tissue swelling at the insertion of the Achilles on the calcaneum.  Degenerative changes were seen at the talonavicular joint.  Mild bilateral hallux valgus were seen in x-rays of both feet.  In the right foot x-rays, a small calcaneal plantar spur was seen.  The treating VA physician diagnosed acute lateral and co-lateral ligamentous sprain of the left foot, Achilles tendonitis of the left foot, and pes planus.

During VA treatment in January 2013, the Veteran reported occasional sharp pain to the inferior bilateral calcaneous.  He also reported tightness and stiffness in the ankle joints.  X-rays of the feet showed mild bilateral pes planus, a small spur at the attachment of the Achilles, and soft tissue swelling at the insertion of the Achilles.

A comprehensive foot evaluation performed in July 2013 at Parkland Hospital revealed no evidence of hallux valgus, claw toes, or hammer toes.  X-rays of the feet again revealed mild hallux valgus and osteopenia, but this time with degenerative changes throughout the feet.  Notably, neurological manifestations including decreased pulses at the bilateral posterior tibialis, diminished motor strength of the toe extensors and flexors bilaterally, and diminished deep tendon reflexes were seen.  A neurological diagnosis of a right lower extremity peripheral neuropathy was rendered, however, there is no indication in the record that the diagnosed peripheral neuropathy was caused by or related in any way to the Veteran's pes planus.  Indeed, the Veteran does not allege anywhere in the record that his peripheral neuropathy is related to his pes planus or to his active duty service.

Subsequent VA treatment records through March 2014 show that the Veteran continued to be followed for bilateral foot pain.  In December 2013, tenderness was noted over the posterior medial tubercle and the Veteran was diagnosed with enthesiopathy of both heels and plantar fasciitis.

Overall, the evidence shows that, for all periods relevant to this appeal, the Veteran has experienced moderate bilateral pes planus, hallux valgus, plantar fasciitis, and Achilles tendonitis that has been manifested by pain and swelling.  Despite the same, the Veteran has been able to maintain full dorsiflexion of the feet.  During his May 2011 VA examination, the examiner noted that the Veteran's pes planus was moderate in severity with mild hallux valgus.  Subsequent VA treatment records through March 2014 show that the Veteran's hallux valgus continued to be characterized as being mild in severity.  In view of the foregoing, the Board is of the opinion that the Veteran's pes planus is consistent with the disability picture for moderate pes planus and an overall foot disorder that is moderate, which is consistent with the assignment of a 10 percent disability rating under DCs 5276 and 5284 respectively.

Under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  "Functional loss" may occur as a result of weakness or pain on motion.  Here, the evidence shows that pain and swelling have been constant manifestations of the Veteran's pes planus.  Although the Veteran alleged during his May 2011 VA examination that his pes planus symptoms prevented him from continuing his previous employment as an assembly line worker, such assertions carry grave credibility concerns.  In that regard, such statements conflict with earlier reports made by the Veteran during his October 2009 VA examination in which he asserted that he was able to work despite pes planus symptoms and that the term of his job as a temporary assembly line worker had simply expired.  Given this inconsistency, the Board is not inclined to assign probative value to the Veteran's statements as to the degree of occupational and functional impairment resulting from his pes planus.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (stating that in determining the probative value of lay statements, the Board must consider concepts of both competency and credibility); Caluza v. Brown, 7 Vet. App. 498 (1995) (stating that in weighing credibility, VA may consider such factors as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

In addition to the foregoing, and as previously noted, the May 2011 VA examiner remarked that the functional impairment resulting from the Veteran's pes planus was, at worst, moderate.  Finally, given the full dorsiflexion motion demonstrated by the Veteran in both feet over the course of the appeal period, and even taking his reported pain and functional limitations into full consideration, there is no evidence of a loss of motion or other function that would be consistent with a higher degree of functional loss.  In short, the disability picture for the Veteran's pes planus is not commensurate to that for higher disability ratings under either DC 5276 or 5284.  See DeLuca, 8 Vet. App. at 204 -07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5276 and 5284.

Also consistent with Schafrath, the Board has considered application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show that the Veteran's bilateral pes planus has presented an exceptional disability picture which renders inadequate the available schedular criteria.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, the evidence does not show that the Veteran's pes planus presents an exceptional disability picture that renders inadequate the available schedular ratings.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher ratings are available under the applicable diagnostic codes; however, the Veteran's pes planus have not been productive of the manifestations or disability picture required for a higher disability rating.  As such, it cannot be said that the available schedular ratings are inadequate. 

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected pes planus, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings in this case.

Overall, the evidence does not support the assignment of an initial disability rating higher than 10 percent for bilateral pes planus.  To that extent also, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for bilateral hearing loss is denied.

An initial disability rating in excess of 10 percent for bilateral pes planus is denied.


REMAND

In reference to the Veteran's claims for service connection for unspecified disabilities of the bilateral knees, legs, and ankles, the Veteran has alleged in his claims submissions that he sustained injuries to those joints as a result of hiking, running, and marching over uneven terrain during his active duty service.

Post-service treatment records reflect various orthopedic findings relative to the Veteran's knees, legs, and ankles.  Relative to the knees, an April 2002 examination performed at Family Healthcare Associates revealed the presence of tendonitis.  During a follow-up June 2002 treatment, the Veteran was diagnosed with arthritis in both knees.  VA treatment records show that more recently, in early 2013, the Veteran was diagnosed with rheumatoid arthritis which affected multiple joints including his knees.  Regarding the Veteran's legs, the post-service treatment records show that the Veteran has been followed for complaints of pain and swelling.  During treatment at Texas Health Presbyterian Hospital in April 2008, radiological studies showed the presence of a cyst in the Veteran's right posterior upper calf.  Pertinent to the Veteran's ankles, VA treatment records reflect findings of heel spurs at the attachment of the Achilles, Achilles tendonitis, and Achilles enthesiopathy of both heels with reported symptoms of tightness and stiffness of the ankles.

The record does not contain any opinions as to whether any of the aforementioned findings and diagnoses were sustained during service, was caused by or resulted from an injury or illness sustained by the Veteran during service, or was caused by or resulted from the Veteran's service-connected pes planus.  In view of the orthopedic history documented in the claims file, the Board is of the opinion that it is plausible that the Veteran's pes planus may have resulted in the findings noted in his knees, legs, and ankles.  Moreover, the Board observes that the question as to whether any of the aforementioned findings may be etiologically related to the Veteran's active duty service or service-connected pes planus is complicated further by the fact that the Veteran has also had a longstanding history of gout with flare-ups in his knees and ankles and diabetes mellitus with apparent neurological manifestations in his lower extremities.  Despite the foregoing, the Veteran has yet to be afforded a VA orthopedic examination of his knees, legs, and ankles.  Such an examination would be beneficial in this case and should be afforded to the Veteran.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other private or VA treatment providers who have rendered treatment for his knees, legs, and ankles since March 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for a bilateral knee disorder, bilateral leg disorder, and a bilateral ankle disorder.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination of his claimed knee, leg, and ankle disorders.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided him with treatment for his knees, legs, and ankles since March 2014.

2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination with an appropriate VA examiner to determine the nature and etiology of the Veteran's claimed bilateral knee, bilateral leg, and bilateral ankle disorders.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examiner should conduct an interview of the Veteran and all indicated tests and studies.  The examiner should provide diagnoses with respect to the Veteran's claimed knee, leg, and ankle disorders.  For each diagnosed disorder, the examiner should also provide an opinion as to whether he or she believes that the diagnosed disorder was at least as likely as not (i.e., at least a 50 percent probability) sustained during service, resulted from an injury or illness sustained by the Veteran during her active duty service, and/or was caused or permanently aggravated by the Veteran's service-connected bilateral pes planus disability.

In rendering the requested opinions, the examiner should consider all other relevant evidence, to include the Veteran's service treatment records, post-service treatment records, previous VA examinations, and the lay assertions contained in the Veteran's claims submissions.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for a bilateral knee disorder, bilateral leg disorder, and a bilateral ankle disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


